March 3, 1916. The opinion of the Court was delivered by
These two cases were heard on Circuit and in this Court together. They were suits on two policies of life insurance. The issuance of the policies were not denied. The appellant claimed that the policies had lapsed for nonpayment of premiums. The plaintiff relied upon waiver. Waiver was the question in these cases and waiver is the question for the jury.
The appellant says, "His Honor correctly charged the jury and there is no exception thereto." Appellant states four questions. The defendant moved for a direction of *Page 299 
a verdict for the defendant. This was refused and a verdict was had for the plaintiff.
1. Did the policies lapse or become forfeited for nonpayment of premium notes on March 31, 1914, and before the death of the insured?
2. Was there sufficient evidence of waiver of the forfeiture to require such issue to be submitted to the jury?
3. As to the suit on the $2,000.00 policy, No. 10673, was there a forfeiture?
4. The fifth exception charges error in his Honor's refusal to grant new trials in four subdivisions — the grounds of the motions therefor being practically the same grounds for directed verdicts.
It will be seen that the answer to these questions depend upon the inference to be drawn from the facts in the case. Those answers are questions for the trial Court.
Judge Mendel L. Smith, who heard the causes on Circuit, in a carefully prepared order, holds that the evidence was sufficient and that order is sustained. (Let the order be reported.)
The exceptions are overruled.
The judgment is affirmed.